DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No.: US 20190254110 A1), hereinafter He, in view of Kohlmann et al. (Pub. No.: US 20080219199 A1), hereinafter Kohlmann.

With respect to claim 1, He teaches A method for wireless communications by a user equipment (UE), comprising: 
detecting, during a paging occasion (PO), at least one downlink control information (DCI) that indicates a paging message ([0147], the UE wakes up at the paging occasion(s) to detect the DCI format scheduling the PDSCH with the paging message; otherwise).

He does not explicitly teach additional downlink signals; and using the additional downlink signals to enhance processing of the paging message.

However, Kohlmann teaches additional downlink signals; and using the additional downlink signals to enhance processing of the paging message ([0048, 0052], S-CCPCH signals, the S-CCPCH inner/outer receiver function 49 demodulates the S-CCPCH signals, wakes up the host processor 21 and hands over to the host processor the paging message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kohlmann, additional downlink signals; and using the additional downlink signals to enhance processing of the paging message, into the teachings of He, in order for mobile phones and in particular power saving for mobile phones comprising wideband code division multiple access (Kohlmann, [0003]).

With respect to claim 16, He teaches A method for wireless communications by a network entity, comprising: 
transmitting to a user equipment (UE), during a paging occasion (PO), a paging downlink control information (DCI) that indicates a paging message ([0144, 0147], gNB transmits to the UE a paging downlink control information (DCI) that indicates a paging message during a paging occasion); 
transmitting the paging message ([0144], gNB transmits the paging message).

He does not explicitly teach additional downlink signals; and transmitting the additional downlink signals in accordance with the indication.

However, Kohlmann teaches additional downlink signals; and transmitting the additional downlink signals in accordance with the indication ([0017, 0048, 0052], a DRX (Discontinuous Receiver) unit is used to detect network messages, for example PICH (paging indicator channel) signals….).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kohlmann, additional downlink signals; and transmitting the additional downlink signals in accordance with the indication, into the teachings of He, in order for mobile phones and in particular power saving for mobile phones comprising wideband code division multiple access (Kohlmann, [0003]).

With respect to claim 29, He teaches An apparatus for wireless communications by a user equipment (UE), comprising: 
a memory comprising computer-executable instructions ([0014); and 
one or more processors configured to execute the computer-executable instructions and cause the one or more processors to ([0010): 
detect, during a paging occasion (PO), at least one downlink control information (DCI) that indicates a paging message ([0147], the UE wakes up at the paging occasion(s) to detect the DCI format scheduling the PDSCH with the paging message; otherwise).

He does not explicitly teach additional downlink signals; and using the additional downlink signals to enhance processing of the paging message.

However, Kohlmann teaches additional downlink signals; and using the additional downlink signals to enhance processing of the paging message ([0048, 0052], S-CCPCH signals, the S-CCPCH inner/outer receiver function 49 demodulates the S-CCPCH signals, wakes up the host processor 21 and hands over to the host processor the paging message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kohlmann, additional downlink signals; and using the additional downlink signals to enhance processing of the paging message, into the teachings of He, in order for mobile phones and in particular power saving for mobile phones comprising wideband code division multiple access (Kohlmann, [0003]).

With respect to claim 30, He An apparatus for wireless communications by a network entity, comprising: 
a memory comprising computer-executable instructions ([0068); and 
one or more processors configured to execute the computer-executable instructions and cause the one or more processors to ([0068): 
transmit to a user equipment (UE), during a paging occasion (PO), a paging downlink control information (DCI) that indicates a paging message ([0144, 0147], gNB transmits to the UE a paging downlink control information (DCI) that indicates a paging message during a paging occasion); 
transmit the paging message ([0144], gNB transmits the paging message).

He does not explicitly teach additional downlink signals; and transmitting the additional downlink signals in accordance with the indication.

However, Kohlmann teaches additional downlink signals; and transmit the additional downlink signals in accordance with the indication ([0017, 0048, 0052], a DRX (Discontinuous Receiver) unit is used to detect network messages, for example PICH (paging indicator channel) signals….).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kohlmann, additional downlink signals; and transmit the additional downlink signals in accordance with the indication, into the teachings of He, in order for mobile phones and in particular power saving for mobile phones comprising wideband code division multiple access (Kohlmann, [0003]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Kohlmann, and further in view of NOH et al. (Pub. No.: US 20190356444), hereinafter NOH.   

With respect to claim 17, the combination of He and Kohlmann teaches the method of claim 16.  Kohlmann teaches the additional downlink signals as set forth above.  The combination of He and Kohlmann does not teach aperiodic tracking reference signals (A-TRSs).

However, NOH teaches aperiodic tracking reference signals (A-TRSs) ([0173], claim 3).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of NOH, aperiodic tracking reference signals (A-TRSs), into the teachings of He and Kohlmann, in order to effectively providing services in a wireless communication system (NOH, [0008]).

With respect to claim 18, the combination of He, Kohlmann and NOH teaches the method of claim 17.  NOH teaches wherein the DCI indicates the A-TRSs via one or more previously reserved bits or fields in the paging DCI ([0164]).

With respect to claim 19, the combination of He, Kohlmann and NOH teaches the method of claim 18.  NOH teaches wherein the DCI indicates the A-TRSs via one or more previously reserved bits or fields in an existing paging DCI format ([0164]).

Allowable Subject Matter

Claims 2-15 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180288737 A1; “Islam”, ([0043])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469